
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 7
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mrs. Emerson
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  to provide for a balanced budget for the United States Government and for
		  greater accountability in the enactment of tax legislation.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.Prior to each fiscal year, the
				Congress and the President shall agree on an estimate of total receipts for
				that fiscal year by enactment into law of a joint resolution devoted solely to
				that subject. Total outlays for that year shall not exceed the level of
				estimated receipts set forth in such joint resolution, unless three-fifths of
				the total membership of each House of Congress shall provide, by a rollcall
				vote, for a specific excess of outlays over estimated receipts.
					2.Whenever actual outlays exceed
				actual receipts for any fiscal year, the Congress shall, in the ensuing fiscal
				year, provide by law for the repayment of such excess. The public debt of the
				United States shall not be increased unless three-fifths of the total
				membership of each House shall provide by law for such an increase by a
				rollcall vote.
					3.Prior to each fiscal year, the
				President shall transmit to the Congress a proposed budget for the United
				States Government for that fiscal year in which total outlays do not exceed
				total receipts.
					4.No bill to increase revenue
				shall become law unless approved by a majority of the total membership of each
				House by a rollcall vote.
					5.The provisions of this article
				are waived for any fiscal year in which a declaration of war is in
				effect.
					6.Total receipts shall include
				all receipts of the United States except those derived from borrowing. Total
				outlays shall include all outlays of the United States except for those for
				repayment of debt principal.
					7.This article shall take effect
				beginning with the second fiscal year after its ratification.
					.
		
